Judgment, Supreme Court, Bronx County (John Moore, J.), rendered March 30, 1995, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him, as a juvenile offender, to a term of eight years to life, unanimously affirmed.
Given the heinous circumstances of the crime and the strength of the People’s case, counsel rendered effective assistance when he negotiated a plea involving a sentence that was less than the maximum (see People v Ford, 86 NY2d 397, 404 [1995]), and counsel was not obligated to request even further leniency at sentencing. We note that such an argument, if successful, ran the risk of undoing the plea agreement pursuant to People v Farrar (52 NY2d 302, 307-308 [1981]).
*135The record does not support defendant’s claim that the court’s comments at sentencing exhibited bias. Concur—Tom, J.P., Andrias, Sullivan and Lerner, JJ.